                      Case 1:18-cv-11657-ER Document 131 Filed 04/06/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                             __________  DistrictofofNew
                                               Southern District      __________
                                                                         York


Christa McAuliffe Intermediate School PTO, Inc. et al          )
                             Plaintiff                         )
                                v.                             )      Case No.    1:18-cv-11657 (ER)
                       De Blasio, et al.                       )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Intervenor-Defendants                                                                                         .


Date:          04/06/2020                                                                 Lourdes Rosado
                                                                                         Attorney’s signature


                                                                             Lourdes Rosado, NYS Bar No. 5431853
                                                                                     Printed name and bar number
                                                                            New York Civil Liberties Union Foundation
                                                                                    125 Broad St., 19th Fl.
                                                                                     New York, NY 10004

                                                                                               Address

                                                                                         lrosado@nyclu.org
                                                                                            E-mail address

                                                                                          (212) 607-3300
                                                                                          Telephone number

                                                                                          (212) 607-3318
                                                                                             FAX number
